
	
		I
		111th CONGRESS
		1st Session
		H. R. 3201
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Lamborn (for
			 himself and Mr. Bishop of Utah)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the General Mining Law to provide for a fair
		  return to the public, security of tenure to holders of mining claims and mill
		  sites, and cleanup of abandoned mine lands, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Locatable Mineral Royalty and
			 Reclamation Act of 2009.
		2.Findings and
			 purposeThe Congress finds the
			 following:
			(1)It is in the
			 national interest to ensure that mining of locatable minerals on Federal lands
			 occurs in a fair, predictable, and efficient legal and regulatory climate to
			 ensure a secure and reliable domestic supply of minerals.
			(2)The domestic
			 mining industry provides hundreds of thousands of high-wage jobs directly and
			 indirectly to the domestic economy and those jobs, the majority of which are in
			 rural parts of our Nation, must be preserved and encouraged by a sound Federal
			 policy regarding mining on Federal lands.
			(3)Mining of
			 locatable minerals on Federal lands should provide a fair return to the
			 government in the form of a net royalty on minerals produced from new mining
			 claims on Federal lands.
			(4)Royalty funds
			 collected from the mining of locatable minerals on Federal lands should be used
			 to fund the cleanup of hardrock abandoned mine lands.
			(5)The certainty
			 needed to attract investment in mining activities on Federal lands must be
			 provided for by ensuring security of land tenure to pursue mineral activities
			 from the time of location through mine reclamation and closure.
			(6)A
			 United States citizen has the right to enter upon Federal lands open to
			 location under the general mining laws and to use and occupy those lands for
			 the purpose of making a discovery and developing a mineral deposit.
			(7)There are
			 extensive Federal and State environmental standards that apply to mining
			 operations and these standards have been found by the National Academy of
			 Sciences to be generally effective in protecting the environment.
			3.DefinitionsIn this Act:
			(1)ClaimThe
			 term claim means an unpatented mining claim, mill site, or tunnel
			 site.
			(2)Claim holder and
			 claimantThe terms claim holder and
			 claimant means the owner or holder of a claim.
			(3)Federal
			 landsThe term Federal lands means lands and
			 interests in lands owned by the United States that are open to mineral entry
			 and location, or that were open to mineral entry and location at the time of
			 entry or location.
			(4)General mining
			 lawsThe term general mining laws means those Acts
			 that generally comprise chapters 2, 11, 12, 12A, 15, and 16, and sections 161
			 and 162, of title 30, United States Code, all Acts that are amendatory of or
			 supplementary to any of the foregoing Acts, and the judicial and administrative
			 decisions interpreting such Acts.
			(5)Locatable
			 mineralsThe term locatable minerals means those
			 minerals owned by the United States and not subject to disposition
			 under—
				(A)the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.);
				(B)the Geothermal
			 Steam Act of 1970 (30 U.S.C. 1001 et seq.);
				(C)the Materials Act
			 of 1947 (30 U.S.C. 601 et seq.); or
				(D)the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.).
				(6)Mineral
			 activitiesThe term mineral activities means any
			 activity on Federal lands on claims with or without a discovery, or off of
			 claims, for mineral prospecting, exploration, development, mining, extraction,
			 milling, beneficiation, processing, storage of mined or processed materials, or
			 reclamation activities for any locatable mineral and uses reasonably incident
			 thereto, including the construction and use of roads, transmission lines, water
			 wells, pipelines, utility corridors, and other means of access across Federal
			 lands for ancillary facilities used in conjunction with such activity.
			(7)Mining claim or
			 siteThe term mining claim or site means an
			 unpatented lode claim, placer claim, mill site, or tunnel site located under
			 the general mining laws.
			(8)PersonThe
			 term person means an individual, Indian tribe, partnership,
			 association, society, joint venture, joint stock company, firm, company,
			 limited liability company, corporation, cooperative, or other organization, and
			 any instrumentality of State or local government, including any publicly owned
			 utility or publicly owned corporation of State or local government.
			(9)SecretaryThe
			 term Secretary means the Secretary of the Interior, unless
			 otherwise specified.
			4.Limitation on
			 patents
			(a)Mining
			 Claims
				(1)Determinations
			 requiredAfter the date of enactment of this Act, no patent shall
			 be issued by the United States for any mining claim located under the general
			 mining laws unless the Secretary determines that, for the claim
			 concerned—
					(A)a patent
			 application was filed with the Secretary on or before September 30, 1994;
			 and
					(B)all requirements
			 established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29
			 and 30) for vein or lode claims and sections 2329, 2330, 2331, and 2333 of the
			 Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims were fully
			 complied with by that date.
					(2)Right to
			 patentIf the Secretary makes the determinations referred to in
			 subparagraphs (A) and (B) of paragraph (1) for any mining claim, the holder of
			 the claim shall be entitled to the issuance of a patent in the same manner and
			 degree to which such claim holder would have been entitled prior to the date of
			 enactment of this Act, unless and until such determinations are withdrawn or
			 invalidated by the Secretary or by a court of the United States.
				(b)Mill
			 Sites
				(1)Determinations
			 requiredAfter the date of enactment of this Act, no patent shall
			 be issued by the United States for any mill site located under the general
			 mining laws unless the Secretary determines that for the mill site
			 concerned—
					(A)a patent
			 application for such mill site was filed with the Secretary on or before
			 September 30, 1994; and
					(B)all requirements
			 applicable to the patent application were fully complied with by September 30,
			 1994.
					(2)Right to
			 PatentIf the Secretary makes the determinations referred to in
			 subparagraphs (A) and (B) of paragraph (1) for any mill site, the holder of the
			 mill site shall be entitled to the issuance of a patent in the same manner and
			 degree to which such person would have been entitled prior to the enactment of
			 this Act, unless and until such determinations are withdrawn or invalidated by
			 the Secretary or by a court of the United States.
				5.Location,
			 abandoned locatable mine land and maintenance requirements
			(a)Location
			 FeeFor each claim located after the date of enactment of this
			 Act, a claimant shall pay the Secretary a location fee of $35 not later than 90
			 days after the date of location.
			(b)Abandoned
			 Locatable Mine Land FeeCommencing the first calendar year after
			 the date of enactment of this Act, a claimant shall pay the Secretary on or
			 before August 31 of each year, an abandoned locatable mine land fee of $25 per
			 claim.
			(c)Annual
			 Maintenance FeeCommencing the first calendar year after the date
			 of enactment of this Act, a claimant shall pay the Secretary on or before
			 August 31 of each year, a maintenance fee of $125 per claim to maintain the
			 claim for the following assessment year beginning at noon on September 1.
			 Payment of such claim maintenance fee shall be in lieu of the assessment work
			 requirement contained in the general mining laws and the related filing
			 requirements contained in section 314 (a) and (c) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1744 (a) and (c)).
			(d)Failure To Pay
			 Fee
				(1)In
			 generalFailure to timely pay the location fee or maintenance fee
			 required by this section shall subject a claim to forfeiture by the claim
			 holder as provided in this subsection.
				(2)Notice and
			 opportunity to cureThe Secretary shall provide the claim holder
			 with notice of the failure and the opportunity to cure within 45 calendar days
			 after the claim holder’s receipt of the notice.
				(3)ForfeitureFailure
			 by the claim holder to make a timely and proper payment in the amount specified
			 in the notice by the Secretary, within 45 days after the claim holder’s receipt
			 of the notice, shall constitute a forfeiture of the mining claim, mill site, or
			 tunnel site by the claim holder by operation of law.
				(e)Exception for
			 Holders of Fewer than 50 claims
				(1)In
			 generalThe claim maintenance fees required under this section
			 shall be waived or reduced in accordance with paragraph (3) for a claimant who
			 certifies in writing to the Secretary that on the date the payment was due the
			 claimant—
					(A)was the holder of
			 not more than 50 claims on Federal lands; and
					(B)has performed
			 assessment work sufficient to maintain the claims held by the claimant for the
			 assessment year ending on noon of September 1 of the calendar year in which the
			 maintenance fee payment was due.
					(2)HolderAs
			 used in paragraph (1), the term holder includes—
					(A)the
			 claimant;
					(B)the spouse and
			 dependent children (as defined in section 152 of the Internal Revenue Code of
			 1986), of the claimant; and
					(C)a person
			 affiliated with the claimant, including—
						(i)a
			 person controlled by, controlling, or under common control with the claimant;
			 and
						(ii)a
			 subsidiary or parent company or corporation of the claimant.
						(3)Waived or
			 Reduced Maintenance Fees
					(A)10 or Fewer
			 ClaimsThe maintenance fee shall be waived in its entirety for 10
			 or fewer claims held by a claimant eligible for a waiver under paragraph
			 (1).
					(B)11 or More
			 Claims
						(i)In
			 generalSubject to clause (ii), the maintenance fee shall be
			 reduced to $25 per claim for each claim in excess of 10.
						(ii)LimitationsThe
			 reduction in this subparagraph shall be available for no more than 50 claims
			 held by a claimant who is eligible for a waiver under paragraph (1).
						(4)Waived or
			 Reduced Abandoned Locatable Mine Land Fees
					(A)10 or fewer
			 claimsThe abandoned locatable mine land fee shall be waived in
			 its entirety for 10 or fewer claims held by a claimant eligible for a waiver
			 under paragraph (1).
					(B)11 or more
			 claims
						(i)In
			 generalSubject to clause (ii), the abandoned locatable mine land
			 fee shall be reduced to $5 per claim for each claim in excess of 10.
						(ii)LimitationsThe
			 reduction in this subparagraph shall be available for no more than 50 claims
			 held by a claimant who is eligible for a waiver under paragraph (1).
						(f)Existing
			 Requirements
				(1)Payment in Lieu
			 of Annual Labor RequirementsThe third sentence of section 2324
			 of the Revised Statutes (30 U.S.C. 28) is amended by inserting or
			 section 5(g) of the Locatable Mineral Royalty and Reclamation Act of
			 2009 after Act of 1993.
				(2)Federal Filing
			 RequirementsSection 314 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1744) is amended—
					(A)by striking
			 subsection (a);
					(B)by redesignating
			 subsections (b), (c), and (d) as subsections (a), (b), and (c), respectively;
			 and
					(C)in subsection (b)
			 (as so redesignated) by striking subsections (a) and (b) and
			 inserting subsection (a).
					(3)Conforming
			 AmendmentSection 2511(e) of the Energy Policy Act of 1992 (30
			 U.S.C. 242(e)) is amended by striking the second sentence.
				(g)Effects of
			 Payment
				(1)In
			 generalTimely payment of the location and claim maintenance fees
			 secures the rights of the holder of a mining claim, mill site, or tunnel site,
			 both prior to and after discovery of valuable mineral deposits, to use and
			 occupy Federal lands under the provisions of the general mining laws for all
			 mineral activities.
				(2)Waiver of claim
			 maintenance feeIn the case of claim holders who qualify for a
			 waiver of payment of the claim maintenance fee, timely payment of the location
			 fee and compliance with the assessment work required under the general mining
			 laws (30 U.S.C. 28–28e) secures the rights of the holder of a mining claim,
			 mill site, or tunnel site, both prior to and after discovery of valuable
			 mineral deposits, to use and occupy Federal lands under the provisions of the
			 general mining laws for all mineral activities.
				(h)Relationship to
			 other lawSection 102(a)(9) of Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1701(a)(9)) is inapplicable to mineral
			 activities.
			6.Royalty
			(a)In
			 General
				(1)Imposition of
			 royaltyThe production of locatable minerals from any mining
			 claim located on Federal lands after the date of enactment of this Act shall be
			 subject to a royalty of two percent of the net proceeds from such
			 production.
				(2)No duty to
			 produceThe imposition of a royalty under this section shall not
			 create any duty to produce locatable minerals from any mining claim. In no
			 event shall the value of locatable minerals not extracted from a claim or lost
			 in processing be included in gross yield, as that term is
			 defined in subsection (c)(2).
				(3)StockpilingThe
			 stockpiling of locatable minerals or mineral products for future processing
			 shall not constitute a sale or use of such locatable minerals for determining
			 net proceeds.
				(b)Royalty
			 exclusion
				(1)Waiver for
			 limited productionThe royalty payable under this section shall
			 be waived for any person with annual net proceeds from mineral production
			 subject to subsection (a) of less than $100,000. The Secretary shall adjust the
			 $100,000 limitation annually to reflect changes in the Consumer Price Index
			 published by the Bureau of Labor Statistics of the Department of Labor.
				(2)Operations in
			 two or more placesWhere mining operations subject to this
			 section are conducted in two or more places by the same person, the operations
			 shall be considered a single operation the aggregate net proceeds from which
			 shall be subject to the limitation set forth in paragraph (1).
				(3)Encouragement of
			 recovery and interest in conservationThe Secretary, for the
			 purpose of encouraging the greatest ultimate recovery of minerals and in the
			 interest of conservation of natural resources, may waive, suspend, or reduce
			 the royalty established in subsection (a) on any mining claim or group of
			 mining claims, whenever in the Secretary’s judgment it is necessary to do so in
			 order to promote development, or whenever in the Secretary’s judgment the claim
			 or claims and other lands comprising a single operation cannot be successfully
			 operated under the royalty established in subsection (a).
				(c)DefinitionsFor
			 the purposes of this section:
				(1)Net
			 proceedsThe term net proceeds means gross yield
			 less the sum of all deductions, determined without duplication in accordance
			 with generally accepted accounting principles in the United States, for the
			 following:
					(A)Extracting the
			 locatable mineral.
					(B)Transporting the
			 locatable mineral from the claim to the place or places of reduction,
			 beneficiation, refining, and sale.
					(C)Reduction,
			 beneficiation, refining, and sale of the locatable mineral, including expenses
			 of replacing, expanding, modifying, or changing from time to time the
			 machinery, equipment, apparatus, works, plants, and facilities used for
			 reduction, beneficiation, refining, and sale of the locatable mineral.
					(D)Marketing and
			 delivering the locatable mineral, including an allowance for commissions at
			 rates that are normal and customary in the industry.
					(E)Maintenance and
			 repairs of all machinery, equipment, apparatus, works, plants, and facilities
			 used in extraction, reduction, beneficiation, refining, transportation, and
			 sale.
					(F)Support personnel
			 and support services used in extraction, reduction, beneficiation, refining,
			 transportation, and sale, including without limitation, accounting, assaying,
			 drafting and mapping, computer services, surveying, housing, camp, and head
			 office expenses, safety, and security.
					(G)Engineering,
			 sampling, and assaying pertaining to development and production.
					(H)Permitting,
			 reclamation, environmental compliance, and monitoring.
					(I)Fire and other
			 insurance on the machinery, equipment, apparatus, works, plants, and facilities
			 described in subparagraph (E).
					(J)Depreciation of
			 the original capitalized cost of the machinery, equipment, apparatus, works,
			 plants, and facilities described in subparagraph (E), except that—
						(i)the
			 annual depreciation charge shall consist of amortization of the original cost
			 in the manner consistent with the Internal Revenue Code of 1986, as amended
			 from time to time; and
						(ii)the
			 probable life of the property represented by the original cost must be
			 considered in computing the depreciation charge.
						(K)Premiums for
			 industrial insurance, and the owner-paid cost of hospital and medical attention
			 and accident benefits and group insurance for all employees engaged in the
			 production or processing of the locatable mineral.
					(L)Contributions or
			 payments under State unemployment compensation law; contributions under the
			 Federal Social Security Act; State and local real property taxes, personal
			 property taxes, and other taxes, other than income taxes, applicable to mining
			 operations; severance, ad valorem, or other taxes measured or levied on
			 production; and Federal excise taxes, maintenance fees, and other charges for
			 use of the Federal lands from which the locatable mineral is produced.
					(M)Developmental work
			 upon a claim or group of claims and other lands when operated as a unit.
					(N)All royalties,
			 overriding royalties, production payments, or similar payments measured by
			 production (other than the royalty under this section) of the locatable mineral
			 paid to any person.
					(O)Any other
			 deduction permitted by the Secretary.
					(2)Gross
			 yieldThe term gross yield means the following,
			 determined without duplication:
					(A)In the case of
			 sales of the locatable mineral ore by the owner or co-owners, the actual
			 proceeds of sale of such ore.
					(B)In the case of
			 sales by the owner or co-owners of concentrates, bullion, or other beneficiated
			 products from the locatable mineral (including cathode, anode or copper rod or
			 wire, or other products fabricated from the locatable minerals), the gross
			 income from mining derived from the first commercially marketable product,
			 determined in the same manner as gross income from the property
			 is determined under section 613(c) of the Internal Revenue Code of 1986.
					(C)If the locatable
			 mineral or ore, concentrates, bullion, or other beneficiated or fabricated
			 products containing the locatable mineral are actually recovered by the owner
			 or co-owners, but are used or consumed by the owner or co-owners or are not
			 sold in an arms-length sale, the term gross yield means the
			 reasonable fair market value of the locatable mineral contained therein at the
			 mine or wellhead, determined from the first applicable of the following:
						(i)Published or other
			 competitive selling prices of the locatable mineral of like kind and
			 grade.
						(ii)Any
			 proceeds of sale.
						(iii)Value received
			 in exchange for any thing or service.
						(iv)The
			 value of any locatable mineral in kind or used or consumed in a manufacturing
			 process or in providing a service.
						(v)In
			 such other manner determined by the Secretary that arrives at a reasonable
			 value for the locatable mineral contained therein at the mine or
			 wellhead.
						Any
			 profits or losses incurred in connection with forward sales, futures or
			 commodity options trading, metal loans, or any other price hedging or
			 speculative activity or arrangement shall not be included in gross
			 yield.(3)Extracting and
			 extractionThe terms extracting and
			 extraction includes all mining and extraction methods for removing
			 the locatable mineral from the ground, including placer mining, open pit
			 mining, underground mining, leaching, and solution mining.
				(4)Reduction,
			 benefication, and refiningThe terms reduction,
			 beneficiation, and refining include all treatment
			 processes necessary or incidental to the mining of the locatable mineral and
			 the preparation of a commercially marketable product, including crushing,
			 milling, flotation, leaching, smelting, reduction, agglomeration, refining,
			 electro-winning, and other beneficiation of the locatable mineral ore or the
			 products thereof.
				(5)Intent of
			 deductionsThe deductions set forth in paragraph (1) are intended
			 to allow, without duplication, a reasonable allowance for overhead associated
			 with the mining operations and other activities described in paragraph (1),
			 including administrative supervision, accounting, data processing, personnel
			 administration, billing and recordkeeping, tax administration, legal services,
			 rentals and other charges for office and records storage space,
			 telecommunications service, office equipment and supplies.
				(d)Allocations of
			 net proceeds, gross yield and allowable deductionsOres or
			 solutions of locatable minerals subject to a royalty under this section may be
			 extracted from mines that include mining claims and lands that are not subject
			 to a royalty under this section. The locatable minerals from mining claims
			 subject to a royalty under this section, and the ores and solutions thereof,
			 may be commingled with locatable minerals, ores, or solutions from mining on
			 such other mining claims and lands. In any such case, for purposes of
			 determining the amount of a royalty payable under this section—
				(1)prior to
			 commingling, the operator shall first sample, weigh or measure, and assay the
			 same in accordance with accepted industry standards; and
				(2)gross yield,
			 allowable deductions, and net proceeds for royalty purposes shall be allocated
			 in proportion to the quantity of locatable minerals produced from the mining
			 claims subject to a royalty under this section compared to the mining claims
			 and other lands not subject to a royalty under this section, in accordance with
			 accepted industry standards.
				(e)Liability for
			 royalty paymentsThe owner or co-owners of a mining claim subject
			 to a royalty under this section shall be liable for such royalty to the extent
			 of the interest in such claim owned. No person (including any contract miner)
			 who makes any royalty payment under this section attributable to the interest
			 of any owner or co-owner liable therefore shall become liable to the United
			 States for such royalty payment as a result of making such payment to the
			 United States on behalf of such owner or co-owner.
			(f)Time and manner
			 of payment
				(1)In
			 general
					(A)Time of
			 paymentRoyalty payments for production from any mining claim
			 subject to a royalty payable under this section shall be due to the United
			 States at the end of the month following the end of the calendar quarter in
			 which the net proceeds from the sale of such production are determined in
			 respect of the owner or co-owners thereof under subsection (c)(1).
					(B)Payment based on
			 estimatesRoyalty payments under this section may be made based
			 upon good faith estimates of the gross yield, net proceeds, and the quantity of
			 ore, concentrates, or other beneficiated or fabricated products of locatable
			 minerals, subject to adjustment when the actual annual gross yield, net
			 proceeds, and quantity are determined by the owner or co-owners of the mining
			 claim under subsection (h)(3).
					(2)Required
			 statementEach royalty payment or adjustment shall be accompanied
			 by a statement containing each of the following:
					(A)The name and
			 Bureau of Land Management serial number of the mining claim or claims from
			 which ores, concentrates, solutions, or beneficiated products of locatable
			 minerals subject to a royalty under this section were calculated for the period
			 covered by such payment or adjustment.
					(B)The estimated (or
			 actual, if determined) quantity of such ore, concentrates, solutions, or
			 beneficiated or fabricated products for which net proceeds were calculated for
			 such period.
					(C)The estimated (or
			 actual, if determined) gross yield from such ore, concentrates, solutions, or
			 beneficiated products for such period.
					(D)The estimated (or
			 actual, if determined) net proceeds from such ores, concentrates, solutions, or
			 beneficiated products for such period, including an itemization of the
			 applicable deductions described in subsection (c)(1).
					(E)The estimated (or
			 actual, if determined) royalty due to the United States, or adjustment due to
			 the United States, for such period.
					(F)The amount of any
			 royalty collected and paid to the United States on behalf of any co-owner
			 liable therefore under subsection (e).
					(3)Adjustment in
			 lieu of refundIn lieu of receiving a refund under subsection
			 (h), the owner or co-owners may elect to apply any adjustment due to such owner
			 or co-owners as an offset against royalties due from such owner or co-owners to
			 the United States under this section, regardless of whether such royalties are
			 due for production and sale from the same mining claim or claims.
				(g)Recordkeeping
			 and reporting requirements
				(1)In
			 generalAn owner or co-owner subject to a royalty under this
			 section shall establish and maintain any records, make any reports, and provide
			 any information that the Secretary may reasonably require for the purposes of
			 implementing this section or determining compliance with regulations or orders
			 under this section. Upon the request of the Secretary when conducting an audit
			 or investigation pursuant to subsection (i), the appropriate records, reports,
			 or information required by this subsection shall be made available for
			 inspection and duplication by the Secretary.
				(2)MaintenanceRecords
			 required by the Secretary under this section shall be maintained for 3 years
			 after the date the royalty to which such records relate was due, unless the
			 Secretary notifies the record holder that the Secretary has initiated an audit
			 or investigation specifically identifying and involving such records and that
			 such records must be maintained for a longer period. When an audit or
			 investigation is under way, such records shall be maintained until the earlier
			 of the date that the Secretary releases the record holder of the obligation to
			 maintain such records or the date that the limitations period applicable to
			 such audit or investigation under subsection (i) expires.
				(h)Interest
			 Assessments
				(1)In
			 general
					(A)Authority to
			 charge interestIf royalty payments under this section are not
			 received by the Secretary on the date that such payments are due, or if such
			 payments are less than the amount due, the Secretary shall charge interest on
			 such unpaid amount.
					(B)ComputationInterest
			 under this subsection shall be computed at the rate published by the Department
			 of the Treasury as the Treasury Current Value of Funds
			 Rate.
					(C)Underpayment or
			 partial paymentIn the case of an underpayment or partial
			 payment, interest shall be computed and charged only on the amount of the
			 deficiency and not on the total amount, and only for the number of days such
			 payment is late.
					(D)Other charge or
			 penalty prohibitedNo other late payment or underpayment charge
			 or penalty shall be charged with respect to royalties under this
			 section.
					(2)Refund of
			 overpaymentIn any case in which royalty payments under this
			 section are made in excess of the amount due, or amounts are held by the
			 Secretary pending the outcome of any appeal in which the Secretary does not
			 prevail, the Secretary shall promptly refund such overpayments or pay such
			 amounts to the person or persons entitled thereto, together with interest
			 thereon for the number of days such overpayment or amounts were held by the
			 Secretary, with the addition of interest charged against the United States
			 computed at the rate published by the Department of the Treasury as the
			 Treasury Current Value of Funds Rate.
				(3)Reconciliation
					(A)In
			 generalWithin 90 days after the end of each calendar year, the
			 owner or co-owner shall provide an annual reconciliation of the quarterly
			 payments of royalty under this section made during the preceding calendar
			 year.
					(B)Overpayments and
			 underpaymentsAt the time of the annual reconciliation, any
			 overpayments shall be credited to the next quarterly payments and any
			 underpayments shall be paid.
					(i)Audits, Payment
			 Demands, and Limitations
				(1)In
			 generalThe Secretary may conduct, after notice, any audit
			 reasonably necessary and appropriate to verify the payments required under this
			 section.
				(2)Payment
			 demandsThe Secretary shall
			 send or issue any billing or demand letter for royalty due on locatable
			 minerals calculated with respect to any mining claim subject to a royalty
			 required by this section not later than 3 years after the date such royalty was
			 due and must specifically identify the production involved, the royalty
			 allegedly due, and the basis for the claim.
				(3)Limitation on
			 actions, proceedings, and claimsNo action, proceeding, or claim
			 for royalty due on locatable minerals produced and sold, or relating to such
			 production, may be brought by the United States, including but not limited to
			 any claim for additional royalties or claim of the right to offset the amount
			 of such additional royalties against amounts owed to any person by the United
			 States, unless judicial suit or administrative proceedings are commenced to
			 recover specific amounts claimed to be due prior to the expiration of 3 years
			 from the date such royalty is alleged to have been due.
				(j)Owner and
			 co-owner definedAs used in
			 this section, the terms owner and co-owner mean the
			 person or persons owning the right to mine locatable minerals from such claim
			 and receiving the net proceeds of production from the claim, but shall not
			 include a person that is engaged in contract mining for such owner or co-owners
			 or a person that owns only a royalty, overriding royalty, production payment,
			 or similar interest or payment measured by production from such claim.
			7.Abandoned
			 locatable mine reclamation funds
			(a)Establishment;
			 administration; state fundsThere is created on the books of the
			 Treasury of the United States a separate account to be known as the Abandoned
			 Locatable Mine Reclamation Fund (hereinafter in this section referred to as the
			 fund) which shall be administered by the Secretary of the
			 Interior to provide funds for the Abandoned Locatable Mine Reclamation Program
			 established by this Act. A State or tribal abandoned mine reclamation fund (in
			 this section referred to as a State fund) shall be established
			 pursuant to a State or Indian tribe program approved under section 8(e) by each
			 State and each Indian tribe that receives a grant under this Act, and shall be
			 comprised of the funds provided as such grant.
			(b)Sources of
			 deposits to fundThere shall be deposited into the fund amounts
			 derived from—
				(1)the abandoned
			 locatable mine land fee levied under section 5;
				(2)location and claim
			 maintenance fees in excess of that amount appropriated annually for mining law
			 administration;
				(3)royalties required
			 under section 6, and any interest due to late payment or underpayment of
			 royalties and any earnings on such royalties; and
				(4)donations by
			 persons, corporations, associations, and foundations for the purposes of this
			 Act.
				(c)Distribution of
			 fundsOne hundred percent of the abandoned locatable mine land
			 fees deposited in the fund shall be available for grants under section 8. All
			 other deposits into the fund shall be available subject to appropriations as
			 authorized in section 8(f).
			8.Abandoned
			 locatable minerals mine reclamation program
			(a)EstablishmentThere
			 is established a program to be known as the Abandoned Locatable Minerals Mine
			 Reclamation Program (referred to in this section as the
			 Program). The Program shall be administered by the Secretary
			 acting through the Director of the Office of Surface Mining.
			(b)Description of
			 Program
				(1)In
			 GeneralThe Secretary may under the Program make grants for the
			 reclamation of land and water resources adversely affected by past hardrock
			 mining to—
					(A)eligible States
			 and Indian tribes; and
					(B)Federal
			 agencies.
					(2)UseA
			 grant under this subsection may be used for—
					(A)the reclamation of
			 abandoned hardrock surface mined areas and associated adversely affected water
			 resources;
					(B)the reclamation of
			 abandoned hardrock milling and processing areas and associated adversely
			 affected water resources;
					(C)the sealing,
			 filling, and grading of abandoned locatable deep mine entries;
					(D)the planting of
			 land adversely affected by past locatable mining to prevent erosion and
			 sedimentation;
					(E)the prevention,
			 abatement, treatment, and control of water pollution created by abandoned
			 locatable mine drainage;
					(F)the control of
			 surface subsidence due to abandoned locatable deep mines; and
					(G)such other
			 projects as may be necessary to carry out this Act.
					(3)PrioritiesIn
			 making grants under this section, the Secretary shall give priority (in order
			 of priority stated) to—
					(A)the protection of
			 public health, safety, and general welfare from the adverse effects of past
			 locatable mineral mining practices; and
					(B)the reclamation of
			 land and water resources previously degraded by the adverse effects of past
			 locatable minerals and mineral materials mining practices.
					(c)Eligible
			 areas
				(1)Eligibility in
			 generalSubject to paragraph (2), grants under this section may
			 be used to carry out reclamation activities only on land and water in a State
			 or on Indian tribal land—
					(A)that was mined or
			 processed for locatable minerals and mineral materials, and was abandoned or
			 left in an inadequate reclamation status prior to the date of enactment of this
			 section;
					(B)for which the
			 Secretary, a State, or an Indian tribe makes a determination that there is no
			 continuing reclamation responsibility under Federal or State law; and
					(C)for which it can
			 be established that the land or water does not contain minerals that could
			 economically be extracted through reprocessing or remining, unless this
			 subparagraph conflicts with the priorities set forth under subsection
			 (b)(2).
					(2)Specific sites
			 and areas not eligibleAreas designated for remedial action
			 pursuant to the Uranium Mill Tailing Radiation Control Act of 1978 (42 U.S.C.
			 7901 et seq.) or that have been listed for remedial action pursuant to the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9601 et seq.) shall not be eligible for expenditure under this
			 section.
				(d)Allocations and
			 expenditures
				(1)Allocations
					(A)In
			 generalThe Secretary shall allocate funds under this section for
			 each fiscal year in the form of—
						(i)grants to eligible
			 States or Indian tribes in accordance with this section (other than paragraph
			 (2));
						(ii)grants to other
			 States and Indian tribes in accordance with paragraph (2); and
						(iii)grants to
			 Federal agencies with abandoned mine lands programs for hardrock mines
			 (locatable minerals) and mineral materials.
						(B)States and
			 Indian tribes without a State fundStates and Indian tribes that
			 have not established or maintained a State fund shall be eligible for grants
			 from the Federal fund under paragraph (2).
					(C)DistributionThe
			 Secretary shall distribute the funds to eligible States, other States, Indian
			 tribes, and Federal agencies giving due consideration to the priorities stated
			 in subsection (b)(2) according to the following schedule:
						(i)60
			 percent to States and Indian tribes that are eligible States or Indian tribes
			 under subsection (e).
						(ii)15
			 percent to other States and Indian tribes in accordance with paragraph
			 (2).
						(iii)25
			 percent to Federal agencies with abandoned mine lands programs for hardrock
			 mines (locatable minerals) and mineral materials.
						(2)Direct Federal
			 expenditures from Federal FundThe Secretary shall make grants to
			 States and Indian tribes that are not eligible States or Indian tribes under
			 subsection (e) based on the greatest need for the funds pursuant to the
			 priorities stated in subsection (b)(2).
				(e)State and Tribal
			 Reclamation Programs
				(1)Eligible State
			 or Indian tribe definedFor the purpose of this section, the term
			 eligible State or Indian tribe means a State or Indian tribe that
			 the Secretary determines meets each of the following requirements:
					(A)Within the State
			 or Indian tribal lands there are mined lands, waters, and facilities eligible
			 for reclamation under subsection (c).
					(B)The State or
			 Indian tribe has developed an inventory of affected areas following the
			 priorities established under subsection (b)(2).
					(C)The State or
			 Indian tribe has established, and the Secretary has approved, a State or Indian
			 tribe abandoned locatable minerals and mineral materials mine reclamation
			 program for the purpose of receiving and administering grants under this
			 section, including by establishing and maintaining a State fund in accordance
			 with section 7(a).
					(2)MonitoringThe
			 Secretary shall monitor the expenditure of State and Indian tribe grants to
			 ensure that the grants are being utilized to carry out this Act.
				(3)State and Indian
			 tribe ProgramsThe Secretary shall approve any State or Indian
			 tribe abandoned locatable minerals mine reclamation program submitted to the
			 Secretary by a State or Indian tribe under this section if the Secretary finds
			 that the State or Indian tribe has the means and necessary State or tribal
			 legislation to implement the program and that the program complies with this
			 section.
				(4)Approval of
			 Existing ProgramsAny State program for reclamation of abandoned
			 mines approved under title IV of the Surface Mining Control and Reclamation Act
			 of 1977 (30 U.S.C. 1231 et seq.) before the date of enactment of this Act and
			 in good standing with the Secretary as of that date shall be considered
			 approved under this title.
				(f)Authorization of
			 appropriations
				(1)In
			 generalSubject to paragraph (2), there are authorized to be
			 appropriated such sums as are necessary to carry out this section.
				(2)LimitationThe
			 amount annually authorized to be appropriated under this subsection shall not
			 exceed the sums paid into the Treasury of the United States, pursuant to
			 section 7 for the fiscal year preceding the authorization.
				9.Establishment of
			 Office of Economic Geology
			(a)In
			 generalFrom the existing staff and budget assets of the
			 Department of the Interior and the United States Geological Survey, the
			 Secretary shall within 90 days after the date of enactment of this Act
			 establish the Office of Economic Geology, which shall be directly supervised by
			 the Director of the United Sates Geological Survey.
			(b)Functions
				(1)In
			 generalThe Office of
			 Economic Geology shall have responsibility for all policy, planning, and
			 program direction for all of the activities of the energy and mineral resource
			 programs, including research, within the United States Geological Survey. The
			 Office and shall have direct responsibility for—
					(A)the National
			 Mineral Resource Inventory required by section 10; and
					(B)all energy
			 resource surveys, studies, investigations or inventories assigned to the United
			 States Geological Survey by legislation.
					(2)In
			 generalThe Director of the United States Geological Survey,
			 through the Office of Economic Geology, shall annually prepare, publish, and
			 submit to the Congress a report on the state of the domestic exploration,
			 mining, minerals, and mineral reclamation industries, including—
					(A)a statement of the
			 trend in utilization and depletion of the domestic supplies of mineral
			 commodities;
					(B)a description of
			 ongoing research, studies, investigations, and inventories being carried out
			 under the direction of the Office; and
					(C)a detailed report
			 on the status of the National Minerals Inventory and Assessment Program
			 established by section 10.
					10.Mandatory
			 national cooperative mineral resource inventory and assessment program
			(a)In
			 generalThe Secretary shall conduct quantitative national
			 minerals assessments of the mineral resources in the United States and insular
			 areas on a recurring basis to ensure adequate knowledge of all potential and
			 actual domestic mineral supplies and to provide for effective stewardship of
			 the Nation’s resources. All such assessments shall be cooperative activities
			 that provide funding to non-Federal participants, including State governments,
			 academic institutions, and private persons, at a rate of not less than $2 in
			 Federal funds for each dollar of non-Federal funds expended to carry out the
			 assessments.
			(b)Preparation for
			 assessmentsNot later than 90 days after the date of enactment of
			 this Act, the Secretary, in advance of the national assessments, shall direct
			 appropriate personnel of the Department of the Interior—
				(1)to identify all
			 critical commodities to be assessed on a priority basis, using the process
			 identified by the National Academy report entitled Minerals, Critical
			 Minerals, and the U.S. Economy;
				(2)update all
			 existing mineral deposit models and develop such new ones found, after public
			 comment;
				(3)conduct historical
			 analyses pertaining to exploration and discovery of the mineral deposits
			 described in the existing mineral deposit models and any newly developed,
			 paying particular attention to those containing critical commodities identified
			 under paragraph (1), including making of estimates of exploration expenditures;
			 and
				(4)update, maintain,
			 supplement, and expand on a continuing basis, the information contained in USGS
			 Professional Paper 820, entitled United States Mineral
			 Resources.
				(c)Update of
			 methodology and softwareThe Secretary shall ensure that the
			 analytical methodology and software critical to conducting the assessment is
			 updated, and shall develop economic sensitivity measures to filter and refine
			 numerical assessment data and develop measures of assessment
			 uncertainty.
			(d)Digitization;
			 global mineral resource contextThe Secretary shall digitally
			 systemize national-scale earth science data and develop a conceptual framework
			 for placing the updated national mineral resource assessment in the context of
			 a global mineral resource assessment.
			(e)Public
			 inputThe Secretary shall engage the general public and users of
			 the resource assessment and solicit input concerning how best to develop,
			 conduct, and communicate the results of the assessment.
			11.Uranium Policy
			 Summit
			(a)Short
			 titleThis section may be cited as the National Uranium Summit Act.
			(b)FindingsThe
			 Congress finds the following:
				(1)It is necessary to
			 preserve access to domestic uranium reserves and resources in order to meet the
			 United States’ demand for clean noncarbon emitting energy. Doing so will
			 contribute to the Nation’s effort to seek energy independence and enhance our
			 national and economic security.
				(2)United States
			 utilities currently use approximately 56,000,000 pounds of uranium each year.
			 Meanwhile, total United States uranium production is only approximately
			 3,000,000 to 4,000,000 pounds each year, or less than 10 percent of the
			 Nation’s annual need.
				(3)To meet the United
			 States demand for uranium, the United States imports uranium from Russia,
			 Canada, Australia, and Kazakhstan. In 2004, nearly 50 percent of imported
			 uranium came from Russia.
				(4)If climate change
			 legislation results in a doubling of our domestic nuclear energy production, we
			 would need to increase our domestic production by a factor of 10 simply to
			 supply one third of our demand.
				(5)American industry
			 can easily produce 20,000,000 to 30,000,000 pounds of uranium each year from
			 domestic resources.
				(6)To produce those
			 resources we must preserve access to the Nation’s uranium reserves and
			 resources found within the northern Arizona strip, northwestern New Mexico,
			 Wyoming, Virginia, and other parts of the United States.
				(7)The Arizona strip
			 region, located in the Utah-Arizona border region, is estimated to contain a
			 resource endowment of 375,000,000 pounds of uranium oxide (United States
			 Geological Survey Circular 1051), making it the second most important uranium
			 region in the United States after to Wyoming. The energy potential of this
			 quantity of uranium rivals the energy equivalence of the total recoverable oil
			 discovered at Prudhoe Bay Alaska, the largest oil field in North America. This
			 quantity of uranium comprises over 40 percent of the Nation’s estimated uranium
			 resource endowment, and Arizona Strip area uranium is by far the highest grade
			 uranium nationally. Development of these resources would promote energy
			 independence and protect our national security.
				(8)Development of
			 these resources would prevent the United States from being over reliant on less
			 stable foreign sources of uranium.
				(9)The importance of
			 developing these resources is crucial as the rest of the world is embracing
			 nuclear power, including China, India, Russia, Europe, the Middle East, Japan,
			 and Korea, resulting in a exponential demand for known and undiscovered uranium
			 resources.
				(c)Convening of
			 Uranium policy summit
				(1)In
			 generalThe Secretary of the Interior, working with the Secretary
			 of Energy, shall convene a national summit on uranium by no later than 180 days
			 after the date of the enactment of this Act, to produce a report for Congress
			 by no later than 1 year after the date of the enactment of this Act that
			 includes an assessment of the Nation’s uranium resources and provides policy
			 recommendations to ensure access to these resources for private sector
			 development in an environmentally responsible manner. A principal policy
			 objective of the summit and report shall be to domestically produce enough
			 uranium to meet 30 percent of our national uranium demand by 2030.
				(2)ParticipantsThe
			 national summit on uranium shall include—
					(A)representatives
			 from mining, enrichment, utility, and disposal sectors of the uranium industry;
			 and
					(B)experts in
			 hydrology, geology, mine reclamation, and safety.
					
